Citation Nr: 0010156	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-31 868 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

4. Entitlement to service connection for fatigue due to 
undiagnosed illness.

5.  Entitlement to service connection for miliaria rubra and 
folliculitis (claimed as a skin rash due to an undiagnosed 
illness).

6.  Entitlement to service connection for bilateral 
chondromalacia patella (also claimed as arthritis due to 
undiagnosed illness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970 
and from December 1990 to May 1991 in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran, his spouse, and his representative appeared 
before a Member of the Board at a videoconference hearing at 
the RO in April 1998.  In January 1999, the Board REMANDED 
this case to the RO for further development.  The case has 
been returned to the Board for adjudication.

The veteran raised the issue of aching joints in his hand, 
and the RO denied this claim in January 1998.  The record 
does not appear to contain a notice of disagreement with this 
decision.  Additionally, at his April 1998 video hearing, the 
veteran appeared to raise the issues of entitlement to 
service connection for a sinus disorder, hypertension, 
insomnia, and general undiagnosed illness due to Gulf War 
service.  Subsequently, the veteran officially claimed 
entitlement to service connection for hypertension and a 
sinus disorder.  In a June 1999 rating decision, the RO 
denied service connection for hypertension, chronic rhinitis 
(claimed as sinus disorder due to undiagnosed illness), and 
chronic insomnia due to undiagnosed illness.  A notice of 
disagreement with this decision is not of record. 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  
If the veteran wishes to appeal a decision, he has an 
obligation to file a timely notice of disagreement following 
the rating decision.  As all the steps for jurisdiction with 
respect to these issues have not been met, the Board does not 
have jurisdiction of these issues. 


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
bilateral hearing loss disability and his active service is 
not of record.

2.  Competent evidence showing a nexus between the veteran's 
tinnitus and his active service is not of record.

3.  Competent evidence showing a nexus between the veteran's 
diarrhea and his active service is not of record.

4.  Competent evidence showing a nexus between the veteran's 
fatigue and his active service is not of record.

5.  The veteran's skin rash has been attributed to the known 
clinical diagnoses of miliaria rubra and folliculitis.

6.  There is no competent medical evidence showing a nexus 
between the veteran's miliaria rubra and folliculitis and his 
active service.

7.  The veteran's bilateral knee disorder has been attributed 
to the known clinical diagnoses of bilateral chondromalacia 
patellae and degenerative arthritis of the knees.

8.  There is no competent medical evidence showing a nexus 
between the veteran's bilateral knee disorder, to include 
chondromalacia patellae and degenerative arthritis of the 
knees and his active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for diarrhea is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for chronic fatigue is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).
 
5.  The veteran's claim of entitlement to service connection 
for miliaria rubra and folliculitis (claimed as skin rash due 
to undiagnosed illness) is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a bilateral chondromalacia patellae (also claimed as 
arthritis and aching joints) is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his exposure to high level of noise 
during service in Vietnam resulted in his bilateral hearing 
loss and tinnitus.  The veteran is also seeking service 
connection for diarrhea, fatigue, skin disorder, and 
bilateral chondromalacia of the patellas.  It is necessary to 
determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

I.  Bilateral hearing loss disability and tinnitus

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The RO denied service connection for hearing loss disability, 
noting that disability for VA purposes was not demonstrated 
during service.  That is not the correct standard.  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The veteran's DD214 reveals that he served in the Navy during 
Vietnam as an equipment operator for excavation.  At his 
February 1968 entrance examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
5

At his June 1970 discharge examination, whispered voice 
evaluation of his hearing was 15/15.  Service medical records 
from his service during Vietnam or from his Persian Gulf 
service do not contain reports of ringing in the ears or a 
diagnosis of tinnitus.

A November 1993 VA audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
55
LEFT
20
10
10
40
60

The Maryland CNC speech recognition scores were 96 percent in 
each ear.  The veteran reported that he was exposed to loud 
noises from heavy equipment, drilling, and blasting while 
serving on active duty in Vietnam and in the Persian Gulf.  
The results of the audiogram suggested moderate high 
frequency sensorineural hearing loss in the right ear and a 
moderately severe high frequency sensorineural hearing loss 
in the left ear.

At a February 1993 VA Persian Gulf examination, the veteran 
reported experiencing ringing in his ears since service in 
the Persian Gulf.  At November 1993 and December VA audio 
examinations, the veteran reported the onset of high pitch 
ringing in his ears in the 1970's subsequent to his service 
with the Navy Seabees and exposure to loud noise.  He also 
complained that the ringing increased after his Gulf War 
service and interferes with his sleep and ability to 
understand conversations.  The impression was tinnitus 
secondary to his high frequency, sensorineural hearing loss 
and consistent with chronic noise exposure.

At his April 1998 hearing, the veteran testified that he 
served with the Navy Seabees and was constantly exposed to 
loud noises and that he had had ringing in his ears since his 
Vietnam service, which increased following his service in the 
Gulf War.  He stated that his hearing has progressively 
decreased since his Vietnam service.  

At an April 1999 VA audiological examination, the examiner 
noted that he had reviewed the evidence available in 
veteran's claims folder.  The veteran reported a history of 
noise exposure and tinnitus.  An audiogram revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
55
LEFT
20
10
10
45
60

The Maryland CNC speech recognition scores were 96 percent in 
each ear.  The diagnoses were moderate high frequency 
sensorineural hearing loss in the right ear and a moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  The examiner opined that it was at least as likely as 
not that the veteran's hearing loss was caused by noise 
exposure from Vietnam without use of ear protection.  
However, the examiner specifically noted that he was unable 
to locate records on the veteran's audiological ability from 
his employer, Goodyear, as recommended by the Board in its' 
January 1999 REMAND.

The Board has reviewed the probative evidence of record.  
Service medical records show that the veteran's hearing was 
within the normal range in both ears at the time of his entry 
into service and at the time of his discharge from service.  
The veteran advances that his claimed hearing loss disability 
was precipitated by his inservice exposure to loud noises 
because of his job with the Navy Seabees. 

The Board notes that bilateral sensorineural hearing loss and 
tinnitus were diagnosed after service.  However, although the 
examiner indicated that the veteran's hearing loss disability 
and tinnitus may be related to inservice events, he further 
equivocated that a full review of the veteran's hearing 
ability was not performed as the veteran's subsequent 
audiological records from his employer were not available for 
review.  The Board, in a January 1999 REMAND, requested that 
the veteran provide authorization for the RO to obtain such 
records.  The RO contacted the veteran via letter in February 
1999 requesting such evidence.  The veteran failed to respond 
to the request.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  VA's duty to assist, under 38 U.S.C.A. § 5107(a) 
(West 1991), is not always a one-way street, nor is it a 
blind alley.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinksi, 1 
Vet. App. 190 (1991).  In the instant case, the veteran's 
actions prevent further meaningful development in this case, 
as he has not presented the necessary releases in order to 
determine the accuracy of the VA's audiologist's opinion.  
Thus, the Board acknowledges that the April 1999 VA 
audiological report lacks certain indicia of reliability, as 
it was not based on a "complete" review of the veteran's 
audiological records, but on information provided to the 
examiner by the veteran as to his noise exposure.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran cannot state that he had tinnitus 
because that requires a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen 
v. Brown, 10 Vet. App. 183 (1997).  As noted previously, the 
statements provided in the examination appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran, without regard to any possible noise exposure 
following service.  

In this case, the cumulative effect of the veteran's refusal 
to provide additional evidence results in a finding that his 
claims for service connection for bilateral hearing loss 
disability and tinnitus are not well grounded.  The evidence 
generated in this case is a result of the "blind alley" 
noted by the Court.  The Department may not be placed in the 
position of entering a decision when it is known that there 
is an incomplete record and the veteran has failed to 
cooperate.  There is no competent evidence of tinnitus or 
hearing loss in service.  The veteran's attempts to link the 
post service findings to service are not competent and do not 
establish well grounded claims.  Accordingly, the veteran's 
claims for service connection for bilateral hearing loss 
disability and tinnitus are denied.  

If the veteran elects to release the records in the future, 
he is invited to petition to reopen the claim.

II.  Diarrhea

Service medical records show that the veteran was seen 
complaining of diarrhea during his first period of service.  
However, at his June 1970 separation examination, there were 
no complaints, findings, or diagnoses of diarrhea.  Service 
medical records from his period of service in support of the 
Gulf War do not contain complaints, treatment, or diagnosis 
of diarrhea.

At a February 1993 VA Persian Gulf examination, the veteran 
reported experiencing diarrhea while in the Gulf and that it 
stopped approximately 6 months previously.  VA medical 
records from August to September 1993 show that the veteran 
continued to complain of intermittent diarrhea.  A test for 
parasites was negative.  The impression included Persian Gulf 
Syndrome.  At a November 1993 VA examination, the veteran 
reported intermittent diarrhea since his service in the 
Persian Gulf.  The impression was history of recurrent 
diarrheal illness.

In a November 1995 statement, the veteran's spouse stated 
that the veteran experienced diarrhea on a daily basis.  At 
his April 1998 hearing, the veteran and his spouse testified 
that he has continued to experience bouts of diarrhea since 
his return from the Gulf War.  The veteran testified that the 
diarrhea began while he was on active service in the Gulf.

In an April 1999 VA examination, the examiner noted a past 
history of frequent diarrhea, exact cause undetermined.  The 
veteran reported that his private physician had recently 
examined him, including performing a blood stool test, and 
that the results were negative.  On evaluation, his abdomen 
was obese and supple with no tenderness, palpable organs or 
masses.  The bowel sounds were hyperactive.

The Board has reviewed the probative evidence of record.  The 
veteran has consistently reported that he began experiencing 
diarrhea while in the Persian Gulf, and intermittently 
thereafter.  The veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, as set 
forth above, the illness must be manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001.  Under Diagnostic Code 7319, a 
10 percent evaluation requires moderate diarrhea, described 
as frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  

In the instant case, there were no findings or diagnoses of 
diarrhea during his service in the Persian Gulf.  The 
diagnoses of record include history of recurrent diarrheal 
illness and past history of frequent diarrhea.  There are no 
current diagnoses of frequent episodes of bowel disturbance 
with abdominal distress as required for the 10 percent 
evaluation.  Accordingly, while the Board acknowledges that 
the veteran has experienced bowel disturbances, the evidence 
of record does not indicate that such disturbances meet the 
criteria of a 10 percent evaluation, and thus, his claim for 
service connection is not well grounded. 

III.  Chronic fatigue

Service medical records contain no complaints, findings, or 
diagnoses of fatigue.

In a November 1993 VA examination, the veteran complained of 
fatigue.  He reported that after he returned from service in 
the Gulf War, he was not able to function for 2 months and 
although he returned to work, he was unable to have the 
exertion level at the end of the day that he did prior to his 
Gulf War service.   The impression was history of chronic 
fatigue associated with post Gulf War syndrome exposure.

In a November 1995 statement, the veteran's spouse stated 
that after the veteran returned from service, he did not do 
anything but lay around the house.  She stated that he had to 
return to work, but did not feel up to it, and that he 
continued to be fatigued.  

In an August 1997 VA examination for his knees, the veteran 
reported that he did not have any energy.  At his April 1998 
hearing, the veteran and his spouse testified that he has 
continued to experience fatigue since his return from the 
Gulf War and that he did not have the energy level he had 
prior to service. 

The Board has reviewed the probative evidence of record.  The 
veteran has consistently reported that he began experiencing 
fatigue after he returned from service in the Persian Gulf.  
The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  Additionally, the 
veteran's spouse has testified that that the veteran 
experienced fatigue for a month after he returned from 
service in the Gulf War and has continued to experience 
fatigue.  However, the Board, in a January 1999 REMAND, 
requested that the veteran provide authorization for the RO 
to obtain medical records from his employer.  The RO 
contacted the veteran via letter in February 1999 requesting 
such evidence.  The veteran failed to respond to the request.   

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  VA's duty to assist, under 38 U.S.C.A. § 5107(a) 
(West 1991), is not a one-way street, nor is it a blind 
alley.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may have information 
that is essential in obtaining the putative evidence.  
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Wood v. Derwinksi, 1 Vet. App. 
190 (1991).  In the instant case, the veteran's actions 
prevent further meaningful development in this case, as he 
has not presented the necessary releases in order to 
determine the accuracy of the VA's examiner's opinion.  Thus, 
the Board acknowledges that the November 1993 VA impression 
lacks a certain indicia of reliability, as it was not based 
on a "complete" review of the veteran's records, but on 
information provided to the examiner by the veteran as to his 
fatigue.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, this determination is not competent.

In this case, the cumulative effect of the veteran's refusal 
to provide additional evidence results in a finding that his 
claim for service connection for fatigue due to undiagnosed 
illness is not well grounded.  In sum, the failure to release 
information results in a determination that the disorder, if 
it exists, is not 10 percent disabling.  Accordingly, the 
veteran's claim for service connection for fatigue is denied.

IV.  Skin disorder

Service medical records reveal that the veteran complained of 
a heat rash during his first period of service.  The 
diagnosis was macular rash of the neck, chest, and arms.  At 
his June 1970 separation examination, evaluation of the skin 
was normal.

Upon review of the evidence, the Board notes that the veteran 
had alleged that he has a skin rash which has not been 
diagnosed and he believes developed as a result of his 
service in the Gulf.  However, in this case, the veteran's 
skin rash has been attributed to miliaria rubra and 
folliculitis.  The record therefore establishes that the 
veteran has a diagnosed condition and that the skin rash is 
not attributable to any undiagnosed illness.

At his February 1993 VA Persian Gulf Registry examination, 
the veteran complained of occasional whiteheads pop up, but 
none were present at that time.  VA medical records from 
August to September 1993 show that the veteran was seen 
complaining of a rash.  On evaluation, vesicular lesions on 
the thigh, lip, and trunk and an itchy rash.  There was no 
erythema and no crusting.  The assessment was folliculitis.

At a November 1993 VA examination, the veteran reported that 
he had a history of a rash since he returned from the Gulf 
War in 1991.  He described a rash of pustules scattered over 
his torso and extremities.  The veteran reported that he had 
recently been in South American and had lived in the tropics.  
On evaluation, there were two pustules with red bases, one on 
his chest and the other on his thigh.  The examiner stated 
they were not follicular in nature.  The examiner further 
noted erythematous follicular papules on the back of his 
thighs.  The examiner stated that the impression included 
miliaria rubra or profunda which often occurred in patients 
spending long periods in hot, humid climates as well as 
simple folliculitis.  

In a November 1995 statement, the veteran's spouse sated that 
the veteran did not have a skin rash problem prior to his 
service in the Gulf War, but since his return has had a skin 
rash from time to time.  At his April 1998 hearing, the 
veteran and his spouse testified that the veteran had a rash 
at the time he returned from the Gulf War.

At his April 1999 VA examination, the examiner noted that the 
veteran has had chronic recurrent dermatitis (folliculitis) 
involving the extremities, trunk, and scalp.  On evaluation, 
there were scattered, dry, scaly, erythematous maculopapular 
areas on the extremities and chest as well as a few tiny 
pustular follicular lesions on the lower extremities.  The 
diagnosis was chronic dermatitis (folliculitis).

VA medical records show diagnoses of folliculitis and 
miliaria rubra or profounda.  Because the veteran's skin rash 
has been attributed to a known clinical diagnosis, 38 C.F.R. 
§ 3.317 does not apply.   

Additionally, the Board notes that such diagnoses have not 
been related to either of the veteran's periods of service.  
As noted above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  VAOPGCPREC 4-99 (1999).  While the veteran and 
his spouse have alleged that the veteran's skin rash was due 
to his active service in support of the Persian Gulf War, in 
the absence of evidence demonstrating that either the veteran 
or his spouse has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray v. 
Brown, 5 Vet.App. 211 (1993).  The Board has carefully 
considered the veteran's and his spouse's statements with 
respect to his claim; however, through these statements 
alone, the veteran cannot meet the burden imposed by section 
5107(a) merely by presenting lay statements as to the 
existence of a disease and a relationship between that 
disease and service because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. 492.   The 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence linking the veteran's folliculitis and miliaria 
rubra to his active military service.  Tirpak v. Derwinski,  
2 Vet. App. 609, 611 (1992).  Accordingly, the Board 
concludes that this claim is not well grounded and thus, is 
denied.

V.  Bilateral chondromalacia patella

Service medical records do not contain any complaints, 
findings, or diagnoses of bilateral knee pain or 
chondromalacia during either period of active service.

VA medical records show diagnoses of bilateral 
chondromalacia.  Because the veteran's bilateral knee pain, 
claimed as aching joints due to undiagnosed illness, has been 
attributed to a known clinical diagnosis, 38 C.F.R. § 3.317 
does not apply.   

At his February 1993 VA Persian Gulf Registry examination, 
the veteran complained of multiple joint pain that were 
relieved upon walking.  On evaluation, there was crepitus in 
both knees with edema.  The diagnoses included knee pain.  An 
August 1993 VA medical record showed that the veteran 
complained of right knee aching pain with popping.  There was 
no swelling and the veteran denied any history of trauma.  On 
evaluation, there was patellofemoral crepitus without 
effusion or instability.  The left knee was the same.  The 
impression was bilateral patellofemoral pain, probable 
chondromalacia of patellae.

At a November 1993 VA examination, the veteran complained of 
a history of arthralgias in the lower back and knees greater 
in the right than the left, which interfered with prolonged 
standing and walking.  He also reported occasional swelling.  
On evaluation of the extremities, there was no clubbing, 
cyanosis, edema, or crepitus.  There was tenderness over the 
lateral collateral ligament.  He was able to stand on his 
heels and toes and perform a deep knee bend.  The impression 
included history of migratory arthralgias particular greater 
on the right than the left in the knees, a retropatella 
syndrome.

In an August 1997 VA examination, the veteran reported that 
he had a cyst removed from his knee two years previously.  On 
evaluation, there was no swelling, subluxation or lateral 
instability, nonunion, or atrophy of the right knee.  There 
was a 3-cm scar over the right lateral knee.  Range of motion 
of the right knee revealed flexion to 122 degrees and 
extension to 180 degrees.  Range of motion of the left knee 
revealed flexion to 140 degrees and extension to 180 degrees. 
Contemporaneous X-rays of the knees revealed degenerative 
arthritis of the knees.  The diagnosis was history of 
synovial cyst of the right knee with slight limitation of 
motion, and functional loss due to pain, negligible.

At his April 1998 hearing, the veteran testified that he did 
not have any knee injuries during his Vietnam service.  The 
veteran testified that he began to experience knee pain after 
he jumped off a lumber truck while in the Persian Gulf and 
that he was always jumping off trucks as part of his job.  
The veteran also testified that he had arthroscopic surgery 
in his right knee after injuring his knee at his job 
subsequent to his service in the Gulf War.  

At April 1999 VA examinations, the veteran reported that he 
injured his knee while serving in the Gulf war, had to have a 
cyst removed from his right knee in 1993, and injured his 
right knee again when he fell at work in 1997, and 
subsequently had a full knee replacement.  The veteran 
reported that this was covered by his job at Goodyear.  On 
evaluation, the veteran complained of pain with standing or 
riding.  Range of motion evaluations revealed flexion to 92 
degrees and extension to minus 3 degrees on the right and 
flexion to 128 degrees on the left and extension to 0 
degrees.  There was moderate swelling in the right knee.  The 
left knee was normal.  The diagnoses were complete joint 
replacement of the right knee with slight loss of function 
due to pain, status postoperative right knee replacement, and 
uncomplicated postoperative course. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  As noted above, the 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  VAOPGCPREC 
4-99 (1999).  However, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disorder and a relationship between that 
disorder and his service because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
492.  The Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, 5 Vet.App. at 93.  
In the instant case, there is no competent medical evidence 
linking the veteran's bilateral knee disorder to include 
bilateral chondromalacia and status post right knee 
replacement to his active military service.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for bilateral knee disorder to include bilateral 
chondromalacia and degenerative arthritis is not well 
grounded and is denied.


ORDER

Service connection for bilateral hearing loss is denied.  
Service connection for tinnitus is denied.  Service 
connection for fatigue is denied.  Service connection for 
diarrhea is denied.  Service connection for miliaria rubra 
and folliculitis (claimed as skin disorder due to undiagnosed 
illness) is denied.  Service connection for bilateral 
chondromalacia patellae, also diagnosed as degenerative 
arthritis of the knees (also claimed as aching joints) is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals






- 14 -




- 1 -


